DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I directed to a subcutaneous access hub (claims 1-21 and 32-53), Species A (Figs. 1-3 and 8-9), and Sub-species ii (Fig. 6A) in the reply filed on June 1, 2021 is acknowledged.
Claims 16-17 and 22-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the target mark 27 as described with reference to Figs. 10-16 on page 25, line 18; the length of hollow tubing 160 in reference to Fig. 13A as described on page 30, line 12. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 2, lines 10-11, “methods of using same” should read “methods of using the same”
On page 18, line 1, “housing12” should read “housing 12”
  On page 31, line 14, “delivery cannula140 is disposed within the delivery cannula port116” should read “delivery cannula 140 is disposed within the delivery cannula port 116” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 4 and 5 is a relative term which renders the claim indefinite.  The terms "substantially parallel" and “substantially perpendicular”, referring to claims 4 and 5, respectively, are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what scope Applicant is attempting to claim as “substantially” could be interpreted in various ways. For example regarding claim 4, Applicant could be attempting to claim a range within ±10% of the delivery cannula ports being parallel to each other, ±20% of the delivery cannula ports being parallel to each other, and so on. Similarly for claim 5, Applicant could be attempting to claim a range within ±10% of the delivery cannula ports being perpendicular to the inner surface of the housing, ±20% of the delivery cannula ports being perpendicular to the inner surface of the housing, and so on. Thus, the claim is indefinite as it not clear what degree of parallelism (regarding claim 4) or perpendicularity (regarding claim 5) would constitute infringement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Byerly et al. (US 20120130313 A1; hereinafter Byerly) in view of Schraga (US 20090069750 A1).
Regarding claim 1, Byerly discloses a subcutaneous access hub (see the device generally shown as 300 in Figs. 10-11, also see [0053]), comprising: a housing (30, Fig. 1, and see [0028]), including: an outer surface (150, Fig. 3, and see [0049]), an inner surface (158, Figs. 3 and 10, and see [0049]), a plurality of delivery cannula ports which are disposed at different positions on the housing (90, Figs. 4-5, and see [0042]), each delivery cannula port including: a bore that extends from the outer surface to the inner surface of the housing (see 90 in Figs. 5-6; also note that 75 (part of 90) allows needle passage as described in [0044] and shown in Fig. 7), and a septum across an outer portion of the bore (342, Fig. 10, and see [0066]), a supply passageway which is disposed on the housing and which is in fluid communication the septum of each of the plurality of delivery cannula ports (the supply passageway as defined by the pathway between 340, 342, 160, and out tip 172, as shown in Figs. 10-11, 13 and described in [0066-0067]); and a delivery cannula (160, Fig. 13, and see [0052]), including: a hollow tube with an outer contour configured to slide within the bore of each of the plurality of delivery cannula ports (see 100 in relation to 90 in Fig. 5, note that 160 is part of 100 as described in [0051]; also see [0043]), a wall portion (the wall of cannula 160 as shown in Fig. 13, also see [0052]), a proximal end (164, Fig. 13, and see [0053]), a distal end (166, Fig. 13, and see [0053]), a sharpened tip disposed on the distal end (172, Fig. 13, and see [0053]), an inner lumen extending an axial length of the hollow tube (the lumen formed within the wall of 160, Fig. 13, and see [0052], [0067]), a distal port which is in fluid communication with the inner lumen and which is disposed at a distal end of the inner lumen (the port as defined by 172 in Fig. 13, also see [0067]), and an inlet port which is in fluid communication with the inner lumen and which is disposed at a proximal portion of the hollow tube (the port as defined by 170 in Fig. 13, also see [0053], [0067]), and an axial length sufficient for the sharpened tip and the distal port to extend below the inner surface of the housing when the inlet port is in fluid communication the septum of the delivery cannula port (see 172 and the port defined by it in Fig. 11, also see [0067]).
Byerly does not disclose an adhesive layer which is secured to the inner surface of the housing and which includes a contact surface that is configured to be releasably secured to an outside surface of a patient's skin; a septum which is disposed within and sealed across an outer portion of the bore and which includes a cavity which is disposed within the septum; a supply passageway that is in fluid communication with the cavity of the septum; and the sharpened tip and distal port extending below the contact surface of the adhesive layer when the inlet port is in fluid communication with the cavity of the septum. 
Schraga discloses a subcutaneous access hub (100, Fig. 1, and see Abstract) with an adhesive layer (AL, Fig. 13, and see [0119]) which is secured to an inner surface of a housing (10, Fig. 13, and see [0119]) and which includes a contact surface that is configured to be releasably secured to an outside surface of a patient's skin (see [0006]); and a sharpened tip (22, Fig. 1, and see [0114]) and distal port (the port defined by the tip 22 as seen in Fig. 4 and [0114]) extending below the contact surface of the adhesive layer when the inlet port is in fluid communication with a cavity of the septum (see 22 and the port defined thereby in Fig. 4, also see [0114-0115]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byerly to incorporate the teachings of Schraga by including an adhesive layer as taught by Schraga to be on the inner surface 158 of the housing of Byerly that includes a contact surface that is configured to be releasably secured to an outside surface of a patient's skin, allowing for the sharpened tip and distal port of Byerly to extend below the contact surface of the adhesive layer when the inlet port is in fluid communication with the septum. Doing so would allow the device to be temporarily attached to the patient, which could be convenient for the user (Schraga, [0006]).
The modified device of Byerly in view of Schraga will hereinafter be referred to as the combination of Byerly and Schraga.
Schraga further discloses a septum (50, Fig. 1, and see [0114], [0123]) which is disposed within and sealed across an outer portion of a bore (14, Fig. 13, and see [0120]; also see the upper surface 77 of 70 in Fig. 13 and [0124]; also note the septum 50 is self-sealing as described in [0114]) and which includes a cavity which is disposed within the septum (see the cavity within septum cap 50 as shown in Fig. 1); and a supply passageway that is in fluid communication with the cavity of the septum (the supply passageway defined by cannula 30 through 50, 60, and 70 as shown in Fig. 1, and see [0118]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Byerly and Schraga to incorporate the further teachings of Schraga by modifying the septum of Byerly to be a sealed septum including a cavity which is disposed within the septum, allowing for the supply passageway of Byerly to be in fluid communication with the cavity of the septum and allowing for the sharpened tip and distal port of Byerly to extend below the contact surface of the adhesive layer when the inlet port is in fluid communication with the cavity of the septum. Doing so in such a configuration could allow for the septum to be made in either a removable or non-removable fashion (Schraga, [0123]) and could permit easier manufacturing through the use of a single-piece septum (Schraga, [0123]).
The combination of Byerly and Schraga in view of the further teachings of Schraga will hereinafter be referred to as the combination of Byerly and Schraga. 
Regarding claim 2, the combination of Byerly and Schraga teaches the subcutaneous access hub of claim 1 as discussed above. Byerly further teaches a plurality of delivery cannulas (see [0042]).
Regarding claim 3, the combination of Byerly and Schraga teaches the subcutaneous access hub of claim 1 as discussed above. Byerly further teaches that the delivery cannula further comprises a grip disposed at the proximal end of the hollow tube (300, Fig. 10, and see [0066]. thefreedictionary.com defines “grip” as “A mechanical device that grasps and holds”. It is the Examiner’s position that 300 is a grip as it holds cartridge 30 as shown in Fig. 10 and described in [0066]), the grip including a stop surface at a distal end of the grip (see “stop surface” in Examiner’s Annotated Fig. 10 below, note that the “stop surface” is defined by the ledges of 300 surrounding the top of septum 342), and wherein the inlet port of the hollow tube of the delivery cannula is disposed distally of the stop surface at a distance equal to or greater than a distance between the outer surface of the housing and the cavity of each respective septum so as to allow the distal port to achieve fluid communication between the cavity of each septum and the inlet port when the stop surface is disposed adjacent the outer surface of the housing (see the inlet port defined by 170 in Fig. 11, note that 170 is disposed past the septum 342 as shown in Fig. 11, also see [0067]. Note that the septum 342 now has a cavity as a result of the combination of Byerly and Schraga above).
Examiner’s Annotated Fig. 10
[AltContent: textbox (stop surface)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    481
    481
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Byerly and Schraga teaches the subcutaneous access hub of claim 1 as discussed above. Byerly further teaches that the respective bores of the plurality of delivery cannula ports are substantially parallel to each other (see 90 in Fig. 4, also see [0042]).
Regarding claim 5, the combination of Byerly and Schraga teaches the subcutaneous access hub of claim 1 as discussed above. Byerly further teaches that the bore of each of the plurality of delivery cannula ports is substantially perpendicular to the inner surface of the housing (see 90 in relation to 158 in Figs. 3-4 and 10).
Regarding claim 8, the combination of Byerly and Schraga teaches the subcutaneous access hub of claim 1 as discussed above. Byerly further teaches that a transverse dimension of an outer surface of the delivery cannula comprises a close fit with an inner surface of the bore of each of the plurality of delivery cannula ports (see 100 in relation to 90 in Fig. 5, and see [0043], [0051]. It is the Examiner’s position that a transverse dimension of an outer surface of 160 comprises a close fit with an inner surface of the bore of each of the plurality of delivery cannula ports as 160 is part of 100 which in close-fitting relation with 90 as shown in Fig. 5).
Regarding claim 9, the combination of Byerly and Schraga teaches the subcutaneous access hub of claim 8 as discussed above. Byerly does not teach that a clearance between the outer surface of the delivery cannula and the inner surface of the bore of each of the plurality of delivery cannula ports is 0.5 percent to 5 percent of the transverse dimension of the delivery cannula.
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the combination of Byerly and Schraga to include a clearance between the outer surface of the delivery cannula and the inner surface of the bore of each of the plurality of delivery cannula ports to be 0.5 percent to 5 percent of the transverse dimension of the delivery cannula since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(I).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify the combination of Byerly and Schraga to include a clearance between the outer surface of the delivery cannula and the inner surface of the bore of each of the plurality of delivery cannula ports to be 0.5 percent to 5 percent of the transverse dimension of the delivery cannula since Applicant has not disclosed that having a clearance being 0.5 percent to 5 percent solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the clearance being between 0.5 percent to 5 percent, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 10, the combination of Byerly and Schraga teaches the subcutaneous access hub of claim 1 as discussed above. Byerly further teaches that the housing comprises a rigid material including ABS plastic, polyvinylchloride, acrylic, nylon, polycarbonate, polyethylene, cyclic olefin copolymer, or stainless steel (see [0029]).
Regarding claim 18, the combination of Byerly and Schraga teaches the subcutaneous access hub of claim 1 as discussed above. Byerly further teaches that the hollow tube of the delivery cannula comprises a soft pliable material (see [0052]. It is the Examiner’s position that the hollow tube of the delivery cannula comprises a soft pliable material as it is manipulated into the shape of that as shown in Fig. 13, requiring two ninety degree bends as described in [0052]).
Regarding claim 20, the combination of Byerly and Schraga teaches the subcutaneous access hub of claim 3 as discussed above. Byerly further teaches that the plurality of delivery cannula ports of the housing and the delivery cannula are configured such that the distal port of the delivery cannula extends to a penetration depth of 1mm to 8mm from the contact surface when the delivery cannula is disposed within the delivery cannula port with the stop surface adjacent the outer surface of the housing (see [0052], also see operation of device in Figs. 10-11 and [0067]).
Regarding claim 21, the combination of Byerly and Schraga teaches the subcutaneous access hub of claim 1 as discussed above. Byerly further teaches that a fluid source coupled in fluid communication with the supply passageway of the housing (340, Figs. 10-11, and see [0066-0067]).
Claims 1, 6, 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 20090069750 A1) in view of Alchas et al. (US 20070005017 A1; hereinafter Alchas). 
Regarding claim 1, Schraga discloses a subcutaneous access hub (100, Fig. 1, and see Abstract), comprising: a housing (10, Fig. 1, and see [0114]), including: an outer surface (the top of 10 coming into contact with 20 as shown in Fig. 1), an inner surface (the bottom of 10 coming into contact with the adhesive layer as shown in Fig. 1), an adhesive layer which is secured to the inner surface of the housing and which includes a contact surface that is configured to be releasably secured to an outside surface of a patient's skin (AL, Fig. 1, and see [0006], [0114]), each delivery cannula port including: a bore that extends from the outer surface to the inner surface of the housing (14, Fig. 13, and see [0120]), and a septum which is disposed within and sealed across an outer portion of the bore (50, Fig. 1, and see [0114], [0123]; ]; also see the upper surface 77 of 70 in Fig. 13 and [0124] and note the septum 50 is self-sealing as described in [0114]) and which includes a cavity which is disposed within the septum (see the cavity within 50 as shown in Fig. 1), a supply passageway which is disposed on the housing and which is in fluid communication with the cavity of the septum the delivery cannula port (the supply passageway defined by cannula 30 through 50, 60, and 70 as shown in Fig. 1, and see [0118]); and a delivery cannula (30, Fig. 1, and see [0114]), including: a hollow tube with an outer contour configured to slide within the bore of the delivery cannula port (see 30 in relation to 14 in Figs. 1 and 13, also see [0120]), a wall portion (32, Fig. 12, and see [0121]), a proximal end (the end closest to 33 in Fig. 12), a distal end (the end closest to 34 in Fig. 12), a sharpened tip disposed on the distal end (34, Fig. 12, and see [0121]), an inner lumen extending an axial length of the hollow tube (31, Fig. 12, and see [0121]), a distal port which is in fluid communication with the inner lumen and which is disposed at a distal end of the inner lumen (see the port defined by the end 34 in Fig. 12), and an inlet port which is in fluid communication with the inner lumen and which is disposed at a proximal portion of the hollow tube (see the port defined by 31 in Fig. 13 surrounded by flange 33), and an axial length sufficient for the sharpened tip and the distal port to extend below the contact surface of the adhesive layer when the inlet port is in fluid communication with the cavity of the septum of the delivery cannula port (see 34 and the port defined thereby in Fig. 1 in relation to the adhesive layer “AL”; also see [0115]).
Schraga does not disclose that there are a plurality of delivery cannula ports which are disposed at different positions on the housing; a supply passageway which is in fluid communication with the cavity of the septum of each of the plurality of delivery cannula ports; and a delivery cannula including: a hollow tube with an outer contour configured to slide within the bore of each of the plurality of delivery cannula ports. 
Alchas discloses a subcutaneous access hub (12, Fig. 18, and see Abstract) with a plurality of delivery cannula ports which are disposed at different positions on the housing (320, Fig. 18, and see [0083], [0086]); a supply passageway which is in fluid communication with the cavity of the septum of each of the plurality of delivery cannula ports (220, Fig. 18, and see [0087]); and a delivery cannula (16, Fig. 18, and see [0075]) including: a hollow tube with an outer contour configured to slide within the bore of each of the plurality of delivery cannula ports (see 16 in relation to 320 in Fig. 18, also see [0083]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schraga to incorporate the teachings of Alchas by including a plurality of delivery cannula ports disposed at different positions on the housing, thus allowing the supply passageway of Schraga to be in fluid communication with the cavity of the septum of each of the plurality of delivery cannula ports as taught by Alchas and permitting the delivery cannula of Schraga to be configured to slide within the bore of each of the plurality of delivery cannula ports as taught by Alchas. Doing so would allow the device to be manipulated so as to reduce pain experienced by a subject, manufacturing complexity or cost, the number of potential failure points, and the dose lost to void volumes in the device or system (Alchas, [0116]). Additionally, doing so could decrease the possibility of blocked fluid paths, to increase the distribution area of instilled fluid to accommodate a greater volume or delivery rate, and to potentially increase uptake (Alchas, [0116]). 
The modified device of Schraga in view of Alchas will hereinafter be referred to as the combination of Schraga and Alchas. 
Regarding claim 6, the combination of Schraga and Alchas teaches the subcutaneous access hub of claim 1 as discussed above. The combination of Schraga and Alchas does not expressly teach that the housing includes 2 delivery cannula ports to 10 delivery cannula ports.
However, Alchas further teaches that the housing includes 2 delivery cannula ports to 10 delivery cannula ports (see 320 in Fig. 18 and see [0083]. Note that 3 ports are shown in Fig. 18 as indicated by 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schraga and Alchas to incorporate the further teachings of Alchas by having 2 delivery cannula ports to 10 delivery cannula ports on the housing. Doing so would allow the device to be manipulated so as to reduce pain experienced by a subject, manufacturing complexity or cost, the number of potential failure points, and the dose lost to void volumes in the device or system (Alchas, [0116]). Additionally, doing so could decrease the possibility of blocked fluid paths, to increase the distribution area of instilled fluid to accommodate a greater volume or delivery rate, and to potentially increase uptake (Alchas, [0116]). 
Regarding claim 7, the combination of Schraga and Alchas teaches the subcutaneous access hub of claim 6 as discussed above. As a result of the modification of Schraga to incorporate the plurality of delivery cannula ports as taught by Alchas, Alchas teaches that the housing includes 3 delivery cannula ports to 6 delivery cannula ports (see 320 in Fig. 18 and see [0083]).
Regarding claim 11, the combination of Schraga and Alchas teaches the subcutaneous access hub of claim 1 as discussed above. Schraga further teaches that the adhesive layer comprises an aperture aligned with the bore of the delivery cannula port to permit passage of the delivery cannula without contacting the adhesive layer (CO, Fig. 13, and see [0119]). 
Schraga does not teach that the adhesive layer comprises an aperture aligned with the bore of each of the plurality of delivery cannula ports. 
The combination of Schraga and Alchas discloses the claimed invention except for the adhesive layer having comprises an aperture aligned with the bore of each of the plurality of delivery cannula ports. It would have been an obvious matter of design choice to create multiple apertures within the adhesive layer, since such a modification would have duplication in parts of a component. Duplication of parts is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(VI)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schraga and Alchas to have the adhesive layer comprising an aperture aligned with the bore of each of the plurality of delivery cannula ports. Doing so would allow each of the delivery cannulas to be used without contacting the adhesive layer (Schraga, see [0119]).
Regarding claim 15, the combination of Schraga and Alchas teaches the subcutaneous access hub of claim 1 as discussed above. Schraga further teaches that the septum of each of the plurality of delivery cannula ports comprises a resilient, elastomeric material (see [0151]. As a result of the modification of Schraga to incorporate the plurality of delivery cannula ports as taught by Alchas, the combination teaches that the septum of the plurality of delivery ports comprises a resilient, elastomeric material).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 20090069750 A1) and Alchas et al. (US 20070005017 A1; hereinafter Alchas) in view of Adams et al. (US 20150273199 A1; hereinafter Adams).
Regarding claim 12, the combination of Schraga and Alchas teaches the subcutaneous access hub according to claim 1 as discussed above. The combination of Schraga and Alchas does not teach a delivery cannula conditioner disposed on the housing outside of the septum of each of the plurality of delivery cannula ports. 
Adams discloses a delivery cannula conditioner (20 and 42, Fig. 1, and see [0038], [0043], [0045]) disposed on a housing outside of a septum (14, Fig. 1, and see [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schraga and Alchas to incorporate the teachings of Adams by including a delivery cannula conditioner disposed on the housing outside of the septum of each of the plurality of delivery cannula ports. Doing so would allow the port to be sterilized prior to use (Adams, [0038]).
The combination of Schraga and Alchas in view of Adams will hereinafter be referred to as the combination of Schraga, Alchas, and Adams. 
Regarding claim 13, the combination of Schraga, Alchas, and Adams teaches the subcutaneous access hub of claim 12 as discussed above. As a result of the modification of the delivery cannula conditioner as discussed above, Adams teaches that the delivery cannula conditioner includes an outer membrane (26, Fig. 1, and [0034]), a chamber disposed inside of the outer membrane (42, Fig. 1, and see [0038]) and a conditioning material disposed in the chamber between an inner surface of the outer membrane and an outer surface of a septum adjacent the outer membrane (see [0038]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 20090069750 A1) and Alchas et al. (US 20070005017 A1; hereinafter Alchas) in view of Houben et al. (US 20030204165 A1; hereinafter Houben).
Regarding claim 14, the combination of Schraga and Alchas teaches the subcutaneous access hub according to claim 1 as discussed above. The combination of Schraga and Alchas does not teach that each delivery cannula port comprises an indicator which is configured to indicate whether a delivery cannula has previously penetrated the septum of the delivery cannula port.
Houben discloses an indicator which is configured to indicate whether a delivery cannula has previously penetrated the septum of the delivery cannula port (see [0060-0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schraga and Alchas to incorporate the teachings of Houben by modifying each delivery cannula port of the combination of Schraga and Alchas so as to comprise an indicator which is configured to indicate whether a delivery cannula has previously penetrated the septum of the delivery cannula port. Doing so could alert the user to whether or not the device is in a ready to use condition and can be used to deliver fluids (Houben, [0061]).
Claims 1, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Halseth et al. (US 20070078432 A1; hereinafter Halseth) in view of Alchas et al. (US 20070005017 A1; hereinafter Alchas).
Regarding claim 1, Halseth discloses a subcutaneous access hub (42, Fig. 1, and see Abstract), comprising: a housing (44, Fig. 6, and see [0032]), including: an outer surface (the surface of 44 closest to 92 as shown in Fig. 6), an inner surface (the surface of 44 closest to 104 as shown in Fig. 6), an adhesive layer which is secured to the inner surface of the housing and which includes a contact surface that is configured to be releasably secured to an outside surface of a patient's skin (see [0039]. Note that tape is used to secure 100 and 104 to the housing), a delivery cannula port including: a bore that extends from the outer surface to the inner surface of the housing (46, Fig. 6, and see [0032]), and a septum which is disposed within and sealed across an outer portion of the bore (70, Fig. 6, and see [0034]. Note that the septum is sealed by the cap 72 as shown in Fig. 6 and is across the outer portion of the bore as it is relatively closer to the outer surface than the inner surface) and which includes a cavity which is disposed within the septum (76, Fig. 6, and see [0034]), a supply passageway which is disposed on the housing and which is in fluid communication with the cavity of the septum of each of the delivery cannula port (the supply passageway as defined by the path through 84, 80, 76, 106, 24, and into 18 as described in [0039]); and a delivery cannula (24 and 28, Fig. 6, and see [0029]), including: a hollow tube with an outer contour configured to slide within the bore of the delivery cannula port (see 28 in relation to 46 in Fig. 6), a wall portion (the wall of 28 as shown in Fig. 28), a proximal end (the end of 28 fixed to 68 in Fig. 6, also see [0034]), a distal end (112, Fig. 6, and see [0038]), a sharpened tip disposed on the distal end (26, Fig. 6, and see [0029]), an inner lumen extending an axial length of the hollow tube (78, Fig. 6, and see [0034]), a distal port which is in fluid communication with the inner lumen and which is disposed at a distal end of the inner lumen (the port as defined by 26, Fig. 6, and see [0039]), and an inlet port which is in fluid communication with the inner lumen and which is disposed at a proximal portion of the hollow tube (106, Fig. 6, and see [0038]), and an axial length sufficient for the sharpened tip and the distal port to extend below the contact surface of the adhesive layer when the inlet port is in fluid communication with the cavity of the septum of the delivery cannula port (see [0039]).
Halseth does not disclose that there are a plurality of delivery cannula ports which are disposed at different positions on the housing; a supply passageway which is in fluid communication with the cavity of the septum of each of the plurality of delivery cannula ports; and a delivery cannula including: a hollow tube with an outer contour configured to slide within the bore of each of the plurality of delivery cannula ports. 
Alchas discloses a subcutaneous access hub (12, Fig. 18, and see Abstract) with a plurality of delivery cannula ports which are disposed at different positions on the housing (320, Fig. 18, and see [0083], [0086]); a supply passageway which is in fluid communication with the cavity of the septum of each of the plurality of delivery cannula ports (220, Fig. 18, and see [0087]); and a delivery cannula (16, Fig. 18, and see [0075]) including: a hollow tube with an outer contour configured to slide within the bore of each of the plurality of delivery cannula ports (see 16 in relation to 320 in Fig. 18, also see [0083]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halseth to incorporate the teachings of Alchas by including a plurality of delivery cannula ports disposed at different positions on the housing, thus allowing the supply passageway of Halseth to be in fluid communication with the cavity of the septum of each of the plurality of delivery cannula ports as taught by Alchas and permitting the delivery cannula of Halseth to be configured to slide within the bore of each of the plurality of delivery cannula ports as taught by Alchas. Doing so would allow the device to be manipulated so as to reduce pain experienced by a subject, manufacturing complexity or cost, the number of potential failure points, and the dose lost to void volumes in the device or system (Alchas, [0116]). Additionally, doing so could decrease the possibility of blocked fluid paths, to increase the distribution area of instilled fluid to accommodate a greater volume or delivery rate, and to potentially increase uptake (Alchas, [0116]). 
The modified device of Halseth in view of Alchas will hereinafter be referred to as the combination of Halseth and Alchas. 
Regarding claim 18, the combination of Halseth and Alchas teaches the subcutaneous access hub of claim 1 as discussed above. Halseth further teaches that the hollow tube of the delivery cannula comprises a soft pliable material (see [0029]. Since 28 is indicated as “flexible” in [0029], it is the Examiner’s position that it is thus at least a somewhat soft pliable material).
Regarding claim 19, the combination of Halseth and Alchas teaches the subcutaneous access hub of claim 18 as discussed above. Halseth further teaches that the delivery cannula further comprises an inserter septum disposed and sealed across a proximal end of the inner lumen of the hollow tube (92, Fig. 6, and see [0035]. thefreedictionary.com defines “septum” as “A thin partition or membrane that divides two cavities or soft masses of tissue in an organism”. It is the Examiner’s position that 92 is a septum as it divides 46 from the area outside of the device) and an inserter needle disposed within the inserter septum and the inner lumen of the hollow tube (24, Fig. 6, and see [0029]) with a sharpened tip of the inserter needle extending from the distal port of the hollow tube (26, Fig. 6, and see [0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        
/AMBER R STILES/Primary Examiner, Art Unit 3783